TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00232-CR


                                The State of Texas, Appellant

                                               v.

                               Cesar A. Enamorado, Appellee


       FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
NO. C-1-CR-17-219112, THE HONORABLE JOHN LIPSCOMBE, JUDGE PRESIDING


                           MEMORANDUM OPINION


              The State of Texas, which filed a notice of appeal from the trial court’s order

granting a pretrial motion to suppress evidence, has now filed a motion to dismiss its appeal. We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a).



                                             __________________________________________
                                             Gisela D. Triana, Justice


Before Justices Goodwin, Baker, and Triana

Dismissed on Appellant’s Motion

Filed: May 8, 2019

Do Not Publish